33 U.S. 306 (____)
8 Pet. 306
IN THE MATTER OF THE LIFE AND FIRE INSURANCE COMPANY OF NEW YORK, PLAINTIFF
v.
CHRISTOPHER ADAMS.
Supreme Court of United States.

Mr Justice M'LEAN delivered the opinion of the Court.
At the last term of this court, a rule was granted on the district judge of the United States for the eastern district of Louisiana in this, the same as in the preceding case of the same plaintiffs, against the Heirs of Nicholas Wilson; and as the principles involved in both cases are substantially the same, the court also direct that a mandamus be issued in this case, commanding the district judge to sign the judgment, agreeably to the prayer of the plaintiffs' counsel.
On motion of plaintiff for a mandamus to the district court of the United States for the eastern district of Louisiana.
On consideration of the rule granted in this cause by this court, on the fourteenth day of March in the year of our Lord one thousand eight hundred and thirty-three, which was duly served on the judge of the district court of the United States for the eastern district of Louisiana, as by reference to the proof of service on file in the clerk's office will appear, and of the return of the said judge, setting forth his reasons at large, as also of the arguments of counsel, for both the plaintiff and defendant in this cause, thereupon had: it is now here considered, ordered and adjudged by this court, that the said rule be, and the same is hereby made absolute; and it is further ordered and adjudged by this court, that a writ of mandamus be, and the same is hereby awarded, directing the said district judge to sign the judgment, and to award execution thereon, agreeably to the prayer of the plaintiff, in the proceedings mentioned.